DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2021, 3/5/2021, 10/1/2021, 10/27/2021 and 3/3/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a processor configured to” in claim 17, “wherein the processor is further configured to” in claim 22, “a video capture device configured to” in claim 26, “a point-of-sale (POS) system configured to” in claim 26, “a processor configured to” in claim 26, and “wherein the processor is further configured to” in claim 31.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,846,971. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application is anticipated by the invention stipulated by the claims of U.S. Patent No. 10,846,971.
Claim 17:
U.S. Patent No. 10,846,971 anticipated the following:
A video analytics module, comprising (claim 1, column 13 lines 55): 
a memory storing user behavior type data indicating a plurality of types of user behaviors (claim 1, column 13 lines 56-57); and 
a processor configured to (claim 1, column 13 lines 58): 
receive video capture device data from a video capture device (claim 1, column 13 lines 59-60); 
identify user behavior from the video capture device data (claim 1, column 13 lines 61-63); 
match the user behavior to at least one type of user behavior from the plurality of types of user behaviors (claim 1, column 14 lines 1-5); 
receive point-of-sale data (claim 1, column 13 lines 64-65); 
identify at least one point-of-sale transaction from the point-of-sale data that corresponds to the matched user behavior (claim 1, column 14 lines 1-5); and 
generate investigation data based on identification of at least one point-of-sale transaction corresponding to the matched user behavior (claim 1, column lines 6-7).

Claim 18:
U.S. Patent No. 10,846,971 anticipated the following:
The video analytics module according to claim 17, wherein the memory further stores rule data including a plurality of rules associated with the plurality of types of user behaviors (claim 2).

Claim 19:
U.S. Patent No. 10,846,971 anticipated the following:
The video analytics module according to claim 17, wherein the plurality of types of user behaviors includes at least one of an action, an inaction, a movement, a plurality of event occurrences, a temporal event, or an externally-generated event (claim 3).

Claim 20:
U.S. Patent No. 10,846,971 anticipated the following:
The video analytics module according to claim 17, wherein the investigation data is generated concurrently with receipt of the video capture device data and the point-of-sale transaction (claim 4).

Claim 21:
U.S. Patent No. 10,846,971 anticipated the following:
The video analytics module according to claim 17, wherein the investigation data contains a video sequence including the user behavior (claim 5).

Claim 22:
U.S. Patent No. 10,846,971 anticipated the following:
The video analytics module according to claim 17, wherein the processor is further configured to transmit the investigation data over a network to a computing device (claim 6).

Claim 23:
U.S. Patent No. 10,846,971 anticipated the following:
The video analytics module according to claim 17, wherein the plurality of types of user behaviors includes an individual concealing at least one hand (claim 7).

Claim 24:
U.S. Patent No. 10,846,971 anticipated the following:
The video analytics module according to claim 17, wherein the plurality of types of user behaviors includes an individual positioning a head toward the video capture device for a predetermined time (claim 8).




Claim 25:
U.S. Patent No. 10,846,971 anticipated the following:
The video analytics module according to claim 17, wherein the video capture device data includes video data and non-video data (claim 9).

Claim 26:
U.S. Patent No. 10,846,971 anticipated the following:
A system for generating investigation data based on user behavior, the system comprising (claim 10, column 14 lines 37-38): 
a video capture device configured to capture video capture device data (claim 10, column lines 39-40); 
a point-of-sale (POS) system configured to generate point-of-sale transaction information pertaining to at least one point-of-sale transaction (claim 10, column lines 41-43); 
a computing device coupled to the video capture device and the POS system, the computing device including (claim 10, column lines 44-45): 
a memory storing user behavior type data indicating a plurality of types of user behaviors (claim 10, column lines 46-47); and 
a processor configured to (claim 10, column line 48): 
receive video capture device data from a video capture device (claim 10, column lines 49-50); 
identify user behavior from the video capture device data (claim 10, lines 51-53); 
match the user behavior to at least one type of user behavior from the plurality of types of user behaviors (claim 10, column 14 lines 57-61); 
receive point-of-sale data (claim 10, column 54-55); 
identify at least one point-of-sale transaction from the point-of-sale data that corresponds to the matched user behavior (claim 10, column lines 54-56); and 
generate investigation data based on identification of at least one point-of- sale transaction corresponding to the matched user behavior (claim 10, column lines 62-64).

Claim 27:
The system according to claim 26, wherein the memory further stores rule data including a plurality of rules associated with the plurality of types of user behaviors (claim 11).

Claim 28:
The system according to claim 26, wherein the plurality of types of user behaviors includes at least one of an action, an inaction, a movement, a plurality of event occurrences, a temporal event, or an externally-generated event (claim 12).

Claim 29:
The system according to claim 26, wherein the investigation data is generated concurrently with receipt of the video capture device data and the point-of-sale transaction information (claim 13).

Claim 30:
The system according to claim 26, wherein the investigation data contains a video sequence including the user behavior (claim 14).



Claim 31:
The system according to claim 26, wherein the processor is further configured to transmit the investigation data over a network to a computing device (claim 15).

Claim 32:
The system according to claim 26, wherein the plurality of types of user behaviors includes an individual concealing at least one hand (claim 16).

Claim 33:
The system according to claim 26, wherein the plurality of types of user behaviors includes an individual positioning a head toward the video capture device for a predetermined time (claim 17).

Claim 34:
The system according to claim 26, wherein the video capture device data includes video data and non-video data (claim 18).

Claims 17-19, 21,23-28, 30, 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,347,070. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application is anticipated by the invention stipulated by the claims of U.S. Patent No. 10,347,070.
	Claim 17 is anticipated by claim 1 of U.S. Patent No. 10,347,070.
	Claim 18 is anticipated by claim 1 of U.S. Patent No. 10,347,070.
	Claim 19 is anticipated by claim 4 of U.S. Patent No. 10,347,070.
Claim 21 anticipated by claim 6 of U.S. Patent No. 10,347,070.
Claim 23 anticipated by claim 8 and 18 of U.S. Patent No. 10,347,070
	Claim 24 anticipated by claim 9 of U.S. Patent No. 10,347,070.
	Claim 25 anticipated by claim 10 of U.S. Patent No. 10,347,070.
	Claim 26 anticipated by claim 10 and 11 of U.S. Patent No. 10,347,070.
	Claim 27 anticipated by claim 1 of U.S. Patent No. 10,347,070.
	Claim 28 anticipated by claim 4 and 14 of U.S. Patent No. 10,347,070.
Claim 30 anticipated by claim 6 and 16 of U.S. Patent No. 10,347,070.
	Claim 32 anticipated by claim 8 and 18 of U.S. Patent No. 10,347,070.
	Claim 33 anticipated by claim 9 and 19 of U.S. Patent No. 10,347,070.
	Claim 34 anticipated by claim 10 and 20 of U.S. Patent No. 10,347,070.

Claims 20, 22, 29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,347,070 in view of Lipton et al (WO 2007/139994).
Claim 20, similarly claim 29: 
U.S. Patent No. 10,347,070 teaches all the subject matter above, but the following is taught by Lipton et al:
wherein the investigation data is generated concurrently with receipt of the video capture device data and the point-of-sale data (starting paragraph 0059 teaches multiple analysis device receiving POS data and video data are process multiple stores/ways may be configured and operate from the same central location).
U.S. Patent No. 10,347,070 and Lipton et al are both in the field of image analysis, especially in analysis user behavior such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent No. 10,347,070 by Lipton et al by simultaneously managing of these tasks can detect fraudulent in real time as disclosed by Lipton et al in paragraph 0007.
Claim 22, similarly claim 31:
Lipton et al further teaches:
wherein the processor is further configured to transmit the investigation data over a network to a computing device (starting 0057 teaches use of wireless internet and other networking protocol).
U.S. Patent No. 9,786,113 and Lipton et al are both in the field of image analysis, especially in analysis user behavior such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent No. 9,786,113 by Lipton et al by simultaneously managing of these tasks can detect fraudulent in real time as disclosed by Lipton et al in paragraph 0007.

Claims 17-19, 21,25, 26-28, 30 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,786,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application is anticipated by the invention stipulated by the claims of U.S. Patent No. 9,786,113.
	Claim 17 is anticipated by claim 1, 8, 15, 17 and 21 of U.S. Patent No. 9,786,113.
	Claim 18 is anticipated by claim 4 and 11 and 21 of U.S. Patent No. 9,786,113.
	Claim 19 is anticipated by claim 6 of U.S. Patent No. 9,786,113.
	Claim 21 is anticipated by claim 1, 8, 15, 17 and 21 of U.S. Patent No. 9,786,113.
	Claim 25 is anticipated by claim 1, 8, 15, 17 and 21 of U.S. Patent No. 9,786,113.
	Claim 26 is anticipated by claim 1, 8, 15, 17 and 21 of U.S. Patent No. 9,786,113.
	Claim 27 is anticipated by claim 4 and 11 and 21 of U.S. Patent No. 9,786,113.
	Claim 28 is anticipated by claim 6, 13, 16, 21, and 22 of U.S. Patent No. 9,786,113.
	Claim 30 is anticipated by claim 1, 8, 15, 17 and 21 of U.S. Patent No. 9,786,113.
	Claim 34 is anticipated by claim 1, 8, 15, 17 and 21 of U.S. Patent No. 9,786,113.

Claims 20, 22, 29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,786,113.in view of Lipton et al (WO 2007/139994).
Claim 20, similarly claim 29: 
U.S. Patent No. 9,786,113 teaches all the subject matter above, but the following is taught by Lipton et al:
wherein the investigation data is generated concurrently with receipt of the video capture device data and the point-of-sale data (starting paragraph 0059 teaches multiple analysis device receiving POS data and video data are process multiple stores/ways may be configured and operate from the same central location).
U.S. Patent No. 9,786,113 and Lipton et al are both in the field of image analysis, especially in analysis user behavior such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent No. 9,786,113 by Lipton et al by simultaneously managing of these tasks can detect fraudulent in real time as disclosed by Lipton et al in paragraph 0007.




Claim 22, similarly claim 31:
Lipton et al further teaches:
wherein the processor is further configured to transmit the investigation data over a network to a computing device (starting 0057 teaches use of wireless internet and other networking protocol).
U.S. Patent No. 9,786,113 and Lipton et al are both in the field of image analysis, especially in analysis user behavior such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent No. 9,786,113 by Lipton et al by simultaneously managing of these tasks can detect fraudulent in real time as disclosed by Lipton et al in paragraph 0007.

Claims 23-24 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of U.S. Patent No. 9,786,113 in view of Hunter et al (US 2012/0221687).
Claim 23, similarly claims 32:
	U.S. Patent No. 9,786,113 teaches the subject matter above, but Hunter et al teaches the following:
wherein the plurality of types of user behaviors includes an individual concealing at least one hand (starting 0101 teaches rating user by actions such as hand and relating pocket, where rating is detail in 0048 as review of user behavior patterns).
U.S. Patent No. 9,786,113 and Hunter et al are both in the field of image analysis, especially in user tracking for user's behavior in POS (point-of-sale) such that the combine outcome is predictable.
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent No. 9,786,113 by Hunter et al such that would provide an immersive and/or enhanced sensory, educational or entertainment experience to a user as disclosed by Hunter et al in paragraph 0042.
Claim 24, similarly claims 33:
U.S. Patent No. 9,786,113 teaches the subject matter above, but Hunter et al teaches the following:
wherein the plurality of types of user behaviors includes an individual positioning his or her head toward a video camera for a predetermined time (starting 0049 teaches where the direction of the user facing is considered).
U.S. Patent No. 9,786,113 and Hunter et al are both in the field of image analysis, especially in user tracking for user's behavior such that the combine outcome is predictable.
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent No. 9,786,113 by Hunter et al such that would provide an immersive and/or enhanced sensory, educational or entertainment experience to a user as disclosed by Hunter et al in paragraph 0042.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17-22, 25, 26-30 and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lipton et al (WO 2007/139994).
Claim 17, similarly claim 26:
Lipton et al (WO 2007/139994) teaches the following subject matter:
A video analytics module, comprising: 
a memory storing user behavior type data indicating a plurality of types of user behaviors (figure 1 and starting paragraph 0045); and 
a processor configured to (figure 1): 
receive video capture device data from a video capture device (paragraph 0045 detailing figure 1); 
identify user behavior from the video capture device data (paragraph 0045, especially 0046 teaches video content analysis engine, video primitive map to non-video, and direction hands are reaching as user behavior; starting paragraph 0049 teaches study or analyzed in real-time); 
match the user behavior to at least one type of user behavior from the plurality of types of user behaviors (paragraph 0053 teaches matching of POS queries, reports and transactions together to show behaviors of employee); 
receive point-of-sale data; identify at least one point-of-sale transaction from the point-of-sale data that corresponds to the matched user behavior (figure 1 part 102 teaches POS data engine, which is view as obtaining data regarding POS); and 
generate investigation data based on identification of at least one point-of-sale transaction corresponding to the matched user behavior (paragraph 0050 teaches exceptional transaction data listing; paragraph 0052 teaches generating policy violation reports and starting 0053 teaches matching of POS queries, reports and transactions together to show behaviors of employee).
	
Claim 18, similarly claim 27:
The video analytics module according to claim 17, wherein the memory further stores rule data including a plurality of rules associated with the plurality of types of user behaviors (0037-0040 teaches computer processing the structured input according to prescribed rules; 0048 teaches transaction rules; 0051 teaches policy definition rules).


Claim 19, similarly claim 28:
The video analytics module according to claim 17, wherein the plurality of types of user behaviors includes at least one of an action, an inaction, a movement, a plurality of event occurrences, a temporal event, or an externally-generated event (starting paragraph 0045 teaches POS data parsing engine to receive, parse and convert non-video POS data into POS primitives, further POS can be received from terminal, which Examiner view as external; starting paragraph 0048 teaches behavior such as “returning a stolen item", "refund POS", “customer coming to POS register from within the store” that are considered and analyzed).

Claim 20, similarly claim 29:
The video analytics module according to claim 17, wherein the investigation data is generated concurrently with receipt of the video capture device data and the point-of-sale transaction (starting paragraph 0059 teaches multiple analysis device receiving POS data and video data are process multiple stores/ways may be configured and operate from the same central location).

Claim 21, similarly claim 30:
The video analytics module according to claim 17, wherein the investigation data contains a video sequence including the user behavior (starting paragraph 0050 teaches exceptional transaction data listing; paragraph 0052 teaches generating policy violation reports and starting 0053 teaches matching of POS queries, reports and transactions together to show behaviors of employee).




Claim 22, similarly claim 31:
The video analytics module according to claim 17, wherein the processor is further configured to transmit the investigation data over a network to a computing device (starting 0057 teaches use of wireless internet and other networking protocol).

Claim 25, similarly claim 34:
The video analytics module according to claim 17, wherein the video capture device data includes video data and non-video data (paragraph 0045, especially 0046 teaches video content analysis engine, video primitive map to non-video, and direction hands are reaching as user behavior; starting paragraph 0049 teaches study or analyzed in real-time).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23-24 and 32-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipton et al (WO 2007/139994) in view of Hunter et al (US 2012/0221687).
Claim 23, similarly claim 32:
Lipton et al (WO 2007/139994) teaches the subject matter above, but Hunter et al teaches the following:
The video analytics module according to claim 17, wherein the plurality of types of user behaviors includes an individual concealing at least one hand (starting 0101 teaches rating user by actions such as hand and relating pocket, where rating is detail in 0048 as review of user behavior patterns).
Lipton et al and Hunter et al are both in the field of image analysis, especially in user tracking for user's behavior in POS (point-of-sale) such that the combine outcome is predictable.
It would have been obvious to one skill in the art at the time of the invention to modify Lipton et al by Hunter et al such that would provide an immersive and/or enhanced sensory, educational or entertainment experience to a user as disclosed by Hunter et al in paragraph 0042.

Claim 24, similarly claim 33:
Lipton et al (WO 2007/139994) teaches the subject matter above, but Hunter et al teaches the following:
The video analytics module according to claim 17, wherein the plurality of types of user behaviors includes an individual positioning a head toward the video capture device for a predetermined time (starting 0049 teaches where the direction of the user facing is considered).
Lipton et al and Hunter et al are both in the field of image analysis, especially in user tracking for user's behavior such that the combine outcome is predictable.
It would have been obvious to one skill in the art at the time of the invention to modify Lipton et al by Hunter et al such that would provide an immersive and/or enhanced sensory, educational or entertainment experience to a user as disclosed by Hunter et al in paragraph 0042.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Compare Viewer in OC for Double patenting for 14/213548, 15/729135, 16/458846
Review IDSs and OAs of 14/213548, 15/729135, 16/458846
IDS and Given English or translated NPL of 14/213548, 15/729135, 16/458846
Lipton et al (WO 2007/139994) teaches INTELLIGENT VIDEO VERIFICATION OF POINT OF SALE (POS) TRANSACTIONS
Lipton et al (US 2005/0146605) teaches Video surveillance system employing video primitives
Kundu et al (US 2007/0057049) teaches Method and apparatus for detecting suspicious activity using video analysis
Zhang et al (US 2007/0127774) teaches Video processing apparatus for use in e.g. point of sale system, is configured to identify targets in video based on line segments or motion blocks detected according to detected moving pixels in video
CLEMENTS et al (US 2012/0127314) teaches ITEM IDENTIFICATION USING VIDEO RECOGNITION TO SUPPLEMENT BAR CODE OR RFID INFORMATION
Calman et al (US 2012/0233033) teaches ASSESSING ENVIRONMENTAL CHARACTERISTICS IN A VIDEO STREAM CAPTURED BY A MOBILE DEVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656